PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/427,241
Filing Date: 30 May 2019
Appellant(s): Walmart Apollo, LLC



__________________
Manita Rawat 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/1/2022 appealing from the office action mailed 12/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 12/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument 
Appellant arguments filed 4/1/2022 have been fully considered but they are not persuasive with respect to 35 USC 101. The rejections are maintained. 

Appellant argues on page 13-14:
As an initial point, and contrary to the assertions in Office Action, the Office fails to provide reasoning sufficient to establish that Appellant's independent claims recite a patent-ineligible abstract idea under the 2019 Guidance. 
Here, the Office Action fails to provide reasoning sufficient to establish that Appellant's claims recite one of the patent-ineligible methods of organizing human activity or any mental process "on their own or per se." See Office Action, pp. 14-15 
Here, the Office Action merely offers conclusory statements that the claimed
subject matter falls within the grouping of abstract ideas while ignoring the actual claim language.
Moreover, Appellant respectfully disagrees that "a user" could perform the claimed features of claim 1, and the Office Action has provided no support or explanation as to how a user could do so.
	Examiner respectfully disagrees
Merely amending the claims to recite additional elements such as system and database is not enough to overcome the 101 rejection. These additional elements of system and database (i.e. automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). 
In addition, the Examiner made clear that a user could perform the claim features. When examining the claims under step 2A prong one, Examiner called out steps such as receiving, applying, determining, and transmitting which are mere data manipulation steps and do not require a computer to perform and clearly fall under a mental process (evaluation, judgement, and opinion). The Examiner also made clear why the claims fall under certain methods of organizing human activity by calling out paragraphs 0001-0003 of Appellant’s specifications which talks about managing prices and finding pricing anomalies. 

Appellant argues on pages 15-16:
and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities. See, e.g., Specification, paras. [0002], [0003] 
Examiner respectfully disagrees. 
The claimed invention is not dealing with a technological improvement of any kind. The claimed is dealing with a business problem. Paragraph 0002 of Appellant 's specification deals with the business problem of pricing retailer's items. Identifying and correction prices for retail items is a business problem and not a technical problem. In addition, the claim language does not state an improvement of any kind. A technical problem and solution is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the determination of well-understood, routine, conventional is not part of step 2A consideration. In addition, the examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration. 

Appellant argues on page 21:
In addition, the 2019 Guidance states that "Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity." 2019 Guidance, 84 Fed Reg. 4, p. 55. The Office Action, however, runs afoul of this requirement by improperly relying on elements that allegedly represent "well-understood, routine, conventional activity" in stating that the alleged additional elements of the "computing device, pricing system, processor, and non-transitory computer readable medium ... are recited at a high level of generality, and merely automate the steps[, where e]ach of the additional limitations is [allegedly] no more than mere instructions to apply the exception using a generic computer component." See Office Action, p. 15.
Examiner respectfully disagrees. 
The examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration. The Appellant has not properly argued the Examiner’s stance regarding the “apply it” rationale. 

Appellant argues on page 21-23 that the claimed invention is analogous to Example 42 provided by the office. Appellant states:
Here, likewise, claim 1 is integrated into a practical application at least because the claim is novel and non-obvious over prior art processes, and indeed provides processes that automatically identify data-centric features that cause anomalies, such as price and cost anomalies, in real-world applications. See, e.g., Specification, paras. [0002], [0003]. Thus, at least when considered as whole, the above quoted elements of claim 1 represent meaningful limitations on any allegedly abstract idea, and extend beyond a "drafting effort designed to monopolize the [allegedly abstract idea]."
Examiner respectfully disagrees. 
Example 42 is not analogous to the claimed invention. Example 42 deals with converting data from non-standardized format to standardized format which is not part of the claimed invention. Example 42 also deals with medical records which the claimed invention also does not state. Example 42 also provided a specific improvement whereas the claimed invention does not provide any technological improvement. The claimed invention is a mere automation of a manual process to find pricing anomalies for products for sale. The courts have indicated examples that may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 

Appellant argues on pages 23-26:
As such, Appellant's independent claims recite "significantly more" than any patent-ineligible "Mental Process," "Certain Method of Organizing Human Activity," or any other judicial exception enumerated within the 2019 Guidance. For at least these additional reasons, therefore, the rejection of independent claims 1, 9, and 15 under 35 U.S.C. § 101 is improper and should be withdrawn by the Board.
Examiner respectfully disagrees. 
The Appellant merely restates the claim language when arguing the claimed invention is significantly more under step 2B. However, step 2B deals with additional elements. USPTO guidance uses the term ‘additional elements’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Rather than identifying limitations “beyond” or “in addition to” the abstract ideas, the Appellant instead has identified limitations such as receiving, generating, and transmitting which are subsumed within the identified abstract idea of mental process and certain methods of organizing human activity, therefore the Appellant has not correctly identified the additional elements. In addition, the Appellant has not made it clear how the claimed invention provides a technological improvement. 

Appellants argues on page 26-28 that the dependent claims are patent eligible. Appellant states:
As such, each of these dependent claims recites patent-eligible subject matter under 35 U.S.C. § 101, at least due to their dependence from an allowable base independent claim, and further due to the additional elements recited therein. Thus, the rejection of the dependent claims is improper and should be withdrawn by the Board.
The additional quoted elements recited by any of dependent claims 5, 6, 7, 11, 12, 13, 17, 18, and 19, at least when taken as a whole, extend beyond any ineligible "Mental Processes," "Certain Methods of Organizing Human Activity," or any other patent ineligible abstract ideas enumerated within the 2019 Guidance.
Examiner respectfully disagrees. 
The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims.
The dependent claims further recite limitations considered to be an abstract idea. The dependent claims recite limitations such as “determining.” The step of determining clearly falls in the abstract idea grouping of mental process (evaluation, judgment, and opinion). The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.  A computer is not needed to carry out the step of determining and these steps are mere data manipulation. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted, 
/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:

/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        /ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.